Citation Nr: 0127693	
Decision Date: 12/27/01    Archive Date: 01/03/02

DOCKET NO.  98-18 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic right leg 
disability.

2.  Entitlement to service connection for chronic right knee 
disability.

3.  Entitlement to service connection for chronic right hip 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Artur F. Korniluk, Counsel


INTRODUCTION

The veteran had active military service from July 1952 to 
June 1954.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Nashville Regional Office (RO) October 1997 rating decision 
which, inter alia, denied service connection for right leg 
disability (including the right knee and hip).  In March 2000 
and April 2001, the Board remanded this case to the RO for 
additional development of the evidence.  


REMAND

In April 2001, the Board denied the veteran's claim of 
service connection for chronic low back disability.  Such a 
decision is final and is not subject to revision on the same 
factual basis, but it may be reopened on submission of new 
and material evidence.  38 U.S.C.A. §§ 5108, 7104 (West 
1991).  In July 2001, the veteran submitted to the RO 
additional medical and lay evidence, contending that he had 
chronic low back disability of service origin.  Subsequently, 
service connection for chronic low back disability was 
denied, on de novo basis, by RO rating decision in August 
2001.  However, in view of prior final disposition of the 
claim of service connection for chronic low back disability, 
it must be determined whether new and material evidence has 
been submitted in support of an application to reopen the 
service connection claim.  In December 2001, his 
representative filed a writing to the Board which may, in 
pertinent part, be construed as timely notice of disagreement 
(NOD) relative to the August 2001 RO rating decision 
essentially declining to reopen the claim of service 
connection for chronic low back disability.

As the veteran initiated a timely appeal under applicable 
regulations, the RO must issue a statement of the case (SOC) 
relative to the application to reopen the claim of service 
connection for chronic low back disability.  Holland v. 
Brown, 10 Vet. App. 433 (1997) (vacating Board decision and 
remanding matter when VA failed to issue a SOC after claimant 
submitted timely NOD).  As no SOC appears to have been 
issued, the application to reopen the claim of service 
connection for chronic low back disability remains pending, 
see 38 C.F.R. § 3.160(c) (2001), and requires further action 
by the RO.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26 (2001); see 
also Manlincon v. West, 12 Vet. App. 238 (1999).

In November 2000, the law changed to provide that VA shall 
make reasonable efforts to assist veterans in obtaining 
evidence necessary to substantiate their claims for benefits, 
except that no assistance is required if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This change in law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Also recently, VA 
published final regulations implementing VCAA.  See 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

When the Board remanded this case in April 2001, the RO was 
requested to readjudicate the veteran's claims of service 
connection for chronic right leg, right knee, and right hip 
disabilities in light of the newly-enacted VCAA.  The post-
April 2001 remand record reflects that the RO mailed to the 
veteran a VCAA notification and development letter in June 
2001 and, following receipt of additional evidence from him, 
issued a supplemental statement of the case in August 2001, 
continuing to deny service connection for chronic right leg, 
right knee, and right hip disability.  

The veteran contends, essentially, that he has right leg, 
right knee, and right hip disability since an in-service 
injury to the right lower extremity; in support of his claim, 
he submitted numerous lay statements from relatives and 
friends to the effect that he has been having chronic 
impairment of the right lower extremity since an injury in 
service.  His complete service medical records are missing, 
but the available records include evidence that he was 
hospitalized in January 1953 due to knee cartilage injury, 
and in January 1954 due to a furuncle of the thigh; however, 
no symptoms or impairment of the right lower extremity were 
identified on service separation medical examination in June 
1954 or for years thereafter.  He appears to have complained 
initially of right leg pain and impairment during private 
medical treatment in December 1964, suggesting that he had 
right leg/hip impairment since an in-service injury in 1953.  
On several occasions since 1964, he suggested that he had 
chronic impairment of the right lower extremity since 
service.  

Under VCAA, in a claim for disability compensation, the 
assistance provided by VA shall include a medical examination 
when such is necessary to make a decision on the claim.  An 
examination is necessary if the evidence (both medical and 
lay, including statements from the veteran himself) contains 
competent evidence of a current disability or persistent or 
recurrent symptoms of disability; and the evidence indicates 
that the disability may be associated with active service, 
but there is insufficient medical evidence for VA to make a 
decision.  38 U.S.C.A. § 5103A(d).  

In this case, the exact nature and etiology of the claimed 
disability of the right leg, right knee, and right hip are 
unclear, yet the veteran has never been afforded a VA medical 
examination to determine the nature and etiology of the 
pertinent disability.  In December 2001, his representative 
requested that the case be again remanded for a VA medical 
examination.  The Board is of the opinion that VA medical 
examination should be performed, in conjunction with a review 
of the claims file, to determine the nature and etiology of 
any chronic right leg, right knee, and right hip disability 
which may now be present.  Suttmann v. Brown, 5 Vet. App. 127 
(1993).  

Thus, this case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of VCAA, 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001), and 
recent regulatory changes implementing 
same, are satisfied.

2.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
in association with his right leg, 
right knee, and right hip impairment 
since service.  After any necessary 
authorizations are obtained from the 
veteran, complete copies of all 
relevant VA or private reports of 
medical treatment (not already of 
record) should be obtained and added to 
the claims folder.  

3.  The veteran should be afforded VA 
medical examination to determine the 
nature and etiology of any right leg, 
right knee, and/or right hip disability 
now present.  The claims folder must be 
made available to the examiner for 
review in conjunction with the 
examination.  All indicated testing 
should be accomplished.  The examiner 
should provide an opinion as to whether 
it is as likely as not that any right 
leg, right knee, and/or right hip 
disability found is causally related to 
service or any incident occurring 
therein.  If any of the foregoing 
cannot be determined, it should be so 
stated for the record.  

4.  The RO should issue an SOC to the 
veteran and his representative, 
addressing his application to reopen the 
claim of service connection for chronic 
low back disability, including citation 
to all relevant law and regulation, and 
they should be advised of the time limit 
in which to file a substantive appeal.  
38 C.F.R. § 20.302(b) (2001).  Then, 
only if an appeal is timely perfected, 
should the issue be returned to the 
Board for further consideration.  

5.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

Thereafter, if the benefits sought on appeal are not granted, 
the veteran and his representative should be provided a 
supplemental statement of the case and an opportunity to 
respond.  The issues should then be returned to the Board for 
further review.  The veteran has the right to submit 
additional evidence and argument on the matters remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The law requires that all claims remanded by the Board or the 
U.S. Court of Appeals for Veterans Claims (the Court) for 
additional development or other appropriate action must be 
handled expeditiously.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999).


		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


